\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 14, 2010 CNO Financial Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-31792 75-3108137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11825 North Pennsylvania Street Carmel, Indiana46032 (Address of Principal Executive Offices) (Zip Code) (317) 817-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On December 14, 2010, CNO Financial Group, Inc. (the "Company") announced the pricing of $275 million aggregate principal amount of 9.0% senior secured notes due January 2018. The notes were priced at par.The Company intends to use the net proceeds, together with the net amount to be received under a new $375 million senior secured credit facility, plus available cash, to retire the Company’s existing senior credit facility.A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information contained under Item 7.01 in this Current Report on Form 8-K (including Exhibit 99.1) is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information contained in this Current Report on Form 8-K shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in any such filing. Item 9.01(d). Financial Statements and Exhibits. The following materials are furnished as exhibits to this Current Report on Form 8-K: Press release of CNO Financial Group, Inc. dated December 14, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CNO Financial Group, Inc. Date: December 14, 2010 By: /s/ John R. Kline John R. Kline Senior Vice President and Chief Accounting Officer 3
